Citation Nr: 0033752	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-25 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for fibromyalgia, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a fracture of the right distal fibula, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from March 1978 to March 
1981 and from June 1982 to September 1983.

This appeal arose from a September 1999 rating decision of 
the St. Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which increased the disability 
evaluation assigned to the service-connected fibromyalgia 
from 20 percent to 40 percent, and which continued the 10 
percent disability evaluation assigned to the service-
connected residuals of a right distal fibula fracture.

The issue of entitlement to an increased evaluation for 
residuals of a fracture of the right distal fibula will be 
addressed in the remand appended to this decision.


FINDING OF FACT

The veteran's fibromyalgia is manifested by complaints of 
constant multiple joint pain, with objective evidence of pain 
on palpation, stiffness and sleep disturbance; the current 40 
percent raring is the maximum evaluation allowed under the 
applicable rating code, and it is not productive of 
disability that is exceptional or unusual such that the 
regular scheduler criteria are inadequate to rate it.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the service-connected fibromyalgia have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321(b)(1), and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, Code 5025 
(2000).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

According to the applicable rating criteria, a 40 percent 
disability evaluation is warranted for fibromylagia with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel syndrome, depression, 
anxiety, or Raynaud's-like symptoms, that are constant, or 
nearly so, and refractory to therapy.  38 C.F.R. Part 4, Code 
5025 (2000).

The pertinent evidence of record included the report of a VA 
examination conducted in September 1998.  The veteran 
complained that his joints were all stiff and achy.  His 
condition was worsened with repetitive movements and by 
changes in the weather.  The objective examination assessed 
nine trigger points.  Positive trigger points were found in 
the lateral epicondyle area, the right trapezius, the right 
supraspinatus area, the low cervical area bilaterally, the 
bilateral buttock area and the right greater trochanteric 
area.  There were no palpable nodules in any of the trigger 
point areas.  The cervical spine showed 25 degrees of forward 
flexion, 25 degrees of extension, and 35 degrees of lateral 
flexion bilaterally; the low back displayed forward flexion 
of 70 degrees, extension of 30 degrees, lateral flexion of 25 
degrees bilaterally and 25 degrees of rotation bilaterally.  
His shoulders showed 90 degrees of elevation bilaterally, 110 
degrees of abduction bilaterally and internal and external 
rotation of 85 degrees bilaterally.  His elbows had flexion 
of 135 degrees, pronation to the right of 80 degrees and of 
75 degrees on the left and supination of 85 degrees on the 
right and of 70 degrees on the left.  The wrists displayed 
ulnar deviation of 45 degrees on the right and of 50 degrees 
on the left; radial deviation of 20 degrees on the right and 
of 10 degrees on the left; palmar flexion of 70 degrees on 
the right and of 50 degrees on the left; and dorsiflexion of 
65 degrees on the right and of 50 degrees on the left.  It 
was noted that his left upper extremity was two inches 
shorter than the right following reimplantation after an 
amputation in 1992.

This examination also provided range of motion studies of the 
lower extremities.  His hips displayed 100 degrees of flexion 
bilaterally, accompanied by much facial grimacing.  Abduction 
of the hips was to 30 degrees bilaterally.  His knees flexed 
to 100 degrees and extended to 5 degrees bilaterally.  His 
ankles showed dorsiflexion to 10 degrees bilaterally and 
plantar flexion to 35 degrees bilaterally.  The diagnosis was 
polyarthralgias and myalgias of unknown etiology.

Private outpatient treatment records note that the veteran 
was seen in September and October 1998 for complaints of 
multiple joint pain.  He reported having a lot of trouble 
with arthritis.

VA re-examined the veteran in June 1999.  In addition to the 
fibromyalgia and a service-connected right ankle disability, 
the examination revealed some nonservice-connected joint 
disorders.  The veteran reported experiencing constant pain, 
stiffness and weakness.  Weather changes would exacerbate his 
condition.  He noted that his neck, shoulders, low back, 
knees and ankles were involved.  He used a cane to assist 
with ambulation and was wearing a wrist brace.  The objective 
examination found positive trigger points at the medial and 
lateral epicondyle bilaterally, the trapezius muscles 
bilaterally, the supraspinatus muscles bilaterally, the lower 
cervical muscles bilaterally, the buttocks, the trochanters, 
the left occiput, and both knees and ankles.  There were no 
nodules palpated.  His right knee displayed 95 degrees of 
flexion and 0 degrees of extension; the left had 100 degrees 
of flexion and 0 degrees of extension.  The left ankle 
plantar flexed to 30 degrees and dorsiflexed to 30 degrees; 
the right plantar flexed to 20 degrees and dorsiflexed to 10 
degrees.  Inversion was to 30 degrees on the left and to 15 
degrees on the right.  His cervical spine forward flexed to 
30 degrees; extended to 20 degrees; and lateral flexed to 30 
degrees bilaterally.  The low back showed 30 degrees of 
forward flexion; 15 degrees of extension and 10 degrees of 
lateral flexion.  The right shoulder had 120 degrees of 
abduction, 120 degrees of flexion, 20 degrees of internal 
rotation and 50 degrees of external rotation; the left 
shoulder had 120 abduction, 100 degrees of flexion, 25 
degrees of external rotation and 20 degrees of internal 
rotation.  The right wrist displayed 40 degrees of flexion, 
50 degrees of extension, and inversion and eversion of 30 
degrees.  The left wrist was fused, with flexion of 5 
degrees, extension of 10 degrees, eversion of 20 degrees and 
inversion of 10 degrees.  He complained of pain on all 
motions.  The x-rays of the various joints were unremarkable, 
except for the right knee, which showed minimal 
osteoarthritis, and of the left wrist, which showed 
postoperative changes with partial removal of the distal ulna 
and fusion of the radiocarpal joints.  The diagnosis was 
fibromyalgia.

After a careful review of the evidence of record, it is noted 
that the veteran is currently receiving the maximum schedular 
disability evaluation for his service-connected fibromyalgia.  
This evaluation was based upon his persistent and widespread 
musculoskeletal pain and tender points that have proven to be 
unresponsive to treatment.  However, there is no basis in the 
rating schedule for an increased disability evaluation.

The RO declined referral of the appellant's claim seeking an 
increased rating for his fibromyalgia on an extraschedular 
basis pursuant to 38 C.F.R. § 3.321(b)(1) (2000) when it 
adjudicated the case in September 1999.  The Board agrees as 
it does not appear from a review of the medical evidence that 
referral for consideration of an extraschedular rating for 
this disability is indicated.  In Floyd v. Brown, 9 Vet. App. 
88 (1996) the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court"), held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, in Bagwell v. Brown, 9 Vet. App. 
337 (1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular 
evaluation in the first instance prejudicial to the 
appellant, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased rating claim before the 
RO.  Bagwell, 9 Vet. App. at 339.

As fully detailed above, the current 40 percent rating is the 
maximum evaluation allowed under the applicable rating 
criteria.  See 38 C.F.R. § 4.71a, Code 5025.  As to an 
extraschedular rating, a review of the relevant medical 
evidence does not show that he has an "exceptional or 
unusual" disability.  For example, it is not shown by the 
evidence of record that the appellant has required 
hospitalization in the recent or remote past for this 
disability; in fact, there is no evidence that he has ever 
been hospitalized for this disorder.  With respect to 
employment, the record does show that the veteran is not 
employed and is receiving Social Security disability benefits 
(he also suffers from unstable angina, status post pacemaker 
implantation; chronic obstructive pulmonary disease; 
ankylosing spondylitis; gastritis; a hiatal hernia with 
gastroesophageal reflux disease; and a mixed personality 
disorder).  However, there has been no objective evidence 
submitted that would suggest that the fibromyalgia, standing 
alone, has resulted in marked interference with employment.  
Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that this disability is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate it, referral under section 
3.321(b)(1) for extraschedular consideration of this disorder 
is not in order.

It is therefore concluded that the preponderance of the 
evidence is against the veteran's claim for an increased 
disability evaluation for the service-connected fibromyalgia.


ORDER

A rating in excess of 40 percent for service-connected 
fibromyalgia is denied.


REMAND

The veteran has contended that his service-connected right 
distal fibula fracture residuals are more disabling than the 
current disability evaluation would suggest.  He has asserted 
that he suffers from constant pain and limitation of motion.  
Therefore, he believes that an increased disability 
evaluation is justified.

The duty to assist the veteran includes the duty to obtain a 
VA examination which provides an adequate basis upon which to 
determine entitlement to the benefit sought, as well as the 
duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Moreover, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Veterans Appeals (Court)  
held that in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (2000), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (20000) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Under the circumstance of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded a 
complete VA orthopedic examination by a 
qualified physician in order to fully 
assess the current nature and degree of 
severity of the veteran's service-
connected right distal fibula fracture 
residuals.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner is asked to indicate in the 
examination report that she/he has 
reviewed the claims folder.  All 
indicated special tests are to be 
performed and must include range of 
motion testing.  The examiner should note 
the range of motion of the right ankle.  
The examiner must obtain active and 
passive ranges of motion (in degrees), 
state if there is any limitation of 
function and describe it, and state the 
normal range of motion.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the ankle joint is used 
repeatedly.  Special attention should be 
given to the presence or absence of pain, 
stating at what point in the range of 
motion pain occurs and at what point pain 
prohibits further motion.  The factors 
upon which the opinions are based must be 
set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.  Specifically, the 
examiner must only refer to those 
residuals related directly to the 
service-connected right distal fibula 
fracture residuals and no other disorder.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.
3.  The RO should then readjudicate the 
veteran's claim for an increased 
evaluation for the service-connected 
residuals of a right distal fibula 
fracture.  If the decision remains 
adverse to the appellant, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status. Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to procure clarifying 
data.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 



